Citation Nr: 0030187	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-29 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In June 1997, the veteran presented testimony at a hearing 
before the undersigned at the RO in Louisville, Kentucky.  In 
September 1997, the Board remanded the veteran's claim for 
service connection for PTSD to the RO for additional 
development.  That development has been completed.  The case 
was returned to the Board in August 2000. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During service, the veteran did not engage in combat with 
the enemy.  

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
PTSD. 

4.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1998); 38 C.F.R. §§ 3.303, 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran has presented a claim that 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained.  In this regard, the Board notes that pursuant to 
the September 1997 remand, the veteran was scheduled on 
multiple occasions for a VA psychiatric examination but he 
repeatedly failed to appear.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist is not a one-way street, and an appellant must do more 
than passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 
at 193 (1990).  Since the veteran has prevented full 
development of his claim by failing to appear, without good 
cause, for a VA psychiatric examination, the Board can only 
address the evidence currently of record. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999). 

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Initially, the Board notes that the record contains competent 
evidence of PTSD.  Specifically, a February 1994 record of O. 
J. Ignacio, Jr., M.D., reflects that the veteran was referred 
to him for a neurological evaluation because of severe 
headaches.  It was his impression that the veteran had 
tension headaches and that much of the veteran's problem 
might have been related to PTSD.  Dr. Ignacio did not report 
that he performed a psychiatric examination of the veteran 
nor did he identify the symptoms or elements supporting the 
diagnosis of PTSD, other than to note that the veteran was a 
Vietnam veteran who reported a history of headaches since 
1970 and an incident in which he laid unconscious for an 
unknown period of time and might have been declared dead.

In an October 1994 statement, J. R. Cundiff, M.D., reported 
that the veteran had been his patient for the last ten years, 
primarily for treatment of severe headaches.  Approximately 
eight months prior to the date of the letter, he referred the 
veteran to Dr. Carmelita Tobias, a VA psychiatrist, who 
diagnosed PTSD.  Dr. Cundiff strongly agreed with this 
diagnoses.  Dr. Cundiff did not identify the symptoms or 
elements supporting the diagnosis of PTSD.

An undated report by Angelita U. Luz-Tobias, M.D., indicates 
that she is a Diplomate of the American Board of 
Anesthesiology and a specialist in pain management.  The 
veteran was referred to her because of a history of severe 
headaches, which started in Vietnam.  The veteran reported 
nightmares related to violence and children being drowned.  
He also reported that he was anti-social, liked to stay 
alone, worked a lot of hours and slept most of the time.  The 
veteran was referred to Dr. O. Ignacio to rule out a 
neurologic condition causing the headaches.  The neurological 
evaluation by Dr. Ignacio was negative.  The current 
examination of the veteran was negative except for muscle 
spasm of the neck.  Trigger point injection was done.  
Because of the veteran's history of PTSD and his headaches, 
the veteran was started on Methadone, which helped him 
tremendously.  He was referred to VA, which reportedly agreed 
with the diagnosis of PTSD.  

Dr. Cundiff has also provided a May 1997 statement in which 
he noted that his experience with the diagnosis of PTSD was 
quite limited, but he had treated the veteran for a number of 
stress-related conditions over the years, including insomnia, 
headaches and hypertension.

A May 1997 statement from Gary W. Maryman, Psy. D., a 
licensed psychologist, indicates that he saw the veteran in 
three sessions in 1995.  During one of these sessions, the 
veteran completed the MMPI-2.  The veteran scored high on the 
scales associated with Vietnam combat veterans who have been 
diagnosed with PTSD.  It was his opinion that the veteran did 
describe symptoms which are commonly associated with this 
condition and which are common features among other combat 
veterans of the Vietnam war with whom the psychologist had 
had experience.  His working diagnosis with the veteran was 
PTSD.

Although the foregoing evidence is competent evidence of 
PTSD, none of the physicians supporting a diagnosis of PTSD 
purported to have expertise in psychiatry.  In fact, the 
reports show that the physicians were evaluating and/or 
treating the veteran for headaches.  Moreover, the 
psychologist and the physicians failed to identify the 
elements supporting their diagnoses of PTSD.  Therefore, this 
evidence is not sufficient to establish that the veteran has 
PTSD.

The only evidence reflecting the results of a psychiatric 
examination of the veteran by a physician is the report of a 
December 1994 VA psychiatric examination of the veteran.  
This report reflects the physician's conclusion that the 
veteran did not currently meet the criteria for a diagnosis 
of PTSD.  As discussed above, the Board remanded this appeal 
for further development, to include another VA psychiatric, 
but the requested examination was not performed because of 
the veteran's failure without good cause to appear for such 
an examination.  Consequently, the Board must conclude that 
the preponderance of the evidence establishes that the 
veteran does not have PTSD.

The Board further notes that the veteran did not receive any 
award indicative of his participation in combat, service 
medical records do not contain any evidence of the veteran 
receiving a combat wound, the veteran has not provided a 
statement from anyone who served with him and is able to 
verify any of his alleged stressors, and the veteran has not 
provided any other corroborating evidence of any of the 
alleged stressors.  The RO attempted to obtain verification 
of the veteran's alleged stressors from the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center) but the information received from the Unit 
Records Center is too general in nature to be considered 
corroborating evidence of any of the veteran's alleged 
stressors.  In essence the veteran has provided insufficient 
details to permit verification of any of his stressors by the 
Unit Records Center.    

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  


ORDER

Service connection for PTSD is denied. 



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

